WEEKS, J.
The plaintiff was injured at the City Hall station of the Elevated Railroad while attempting to board an express train by being pushed against one of the iron columns supporting the rpof of the platform. The court stated in the course of the trial that:
“The gravamen of the plaintiff’s claim was the overcrowded condition which they allowed to exist; whether they had guards there in any number is entirely immaterial.”
It was not shown that the accident resulted solely from overcrowding the platform to such an extent that negligence could be predicated upon the failure of defendant to prevent the access of such a number of passengers, and the case should have been submitted to the jury upon the question as to whether the defendant made provision for moderating undue crowding, and whether there was any negligent failure on the part of the platform men to discharge that duty. Bacon v. Hudson & Manhattan Railroad Co., 154 App. Div. 742, 139 N. Y. Supp. 740.
The judgment and order should be reversed, and a new trial ordered, with $30 costs to appellant to abide the event. All concur.